                                   Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 1 of 33 Page ID #:2533



                                           1   Roman M. Silberfeld, SBN 62783       Christopher A. Seidl (pro hac vice)
                                           2   RSilberfeld@RobinsKaplan.com         CSeidl@RobinsKaplan.com
                                               Daniel L. Allender, SBN 264651       Aaron R. Fahrenkrog (pro hac vice)
                                           3   DAllender@RobinsKaplan.com           AFahrenkrog@RobinsKaplan.com
                                           4   ROBINS KAPLAN LLP                    Bryan J. Mechell (pro hac vice)
                                               2049 Century Park East, Suite 3400   BMechell@RobinsKaplan.com
                                           5   Los Angeles, CA 90067                Emily J. Tremblay (pro hac vice)
                                           6   Telephone: (310) 552-0130            ETremblay@RobinsKaplan.com
                                               Facsimile: (310) 229-5800            ROBINS KAPLAN LLP
                                           7                                        800 LaSalle Avenue, Suite 2800
                                           8                                        Minneapolis, MN 55402
                                               Attorneys for Plaintiff              Telephone: (612) 349-8500
                                           9   DivX, LLC                            Facsimile: (612) 339-4181
                                          10
                                                                       UNITED STATES DISTRICT COURT
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                          12
                          L OS A NGELES




                                          13    DIVX, LLC, a Delaware limited        Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                liability company,
                                          14                                         PLAINTIFF DIVX, LLC’S
                                                          Plaintiff,                 RESPONSE IN OPPOSITION TO
                                          15
                                                                                     MOTION TO STAY
                                          16         v.
                                          17    NETFLIX, INC., a Delaware            Date: May 18, 2020
                                                corporation,                         Time: 1:30 p.m.
                                          18
                                                                                     Judge: Hon. Philip S. Gutierrez
                                          19              Defendant.                 Room: 6A
                                          20                                         Complaint filed March 5, 2019
                                                NETFLIX, INC., a Delaware            First Amended filed August 21, 2019
                                          21    corporation,
                                          22
                                                          Counterclaimant,
                                          23
                                                     v.
                                          24
                                          25    DIVX, LLC, a Delaware limited
                                                liability company,
                                          26
                                                          Counterclaim-Defendant.
                                          27
                                          28                                                 Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                      DIVX’S RESPONSE TO MOTION TO STAY
                                   Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 2 of 33 Page ID #:2534



                                           1                                             TABLE OF CONTENTS
                                           2
                                           3   I.     INTRODUCTION .............................................................................................. 1

                                           4   II.    FACTUAL BACKGROUND ............................................................................ 3

                                           5   III. LEGAL STANDARDS ...................................................................................... 6

                                           6          A.     Whether to Impose a Stay Depends on Efficiency and Fairness to
                                                             Both Parties. ............................................................................................... 6
                                           7
                                                      B.     Neither Case Law Nor Statutes Support a “Liberal Policy” in Favor
                                           8                 of Stays Pending IPR. ................................................................................ 9
                                           9          C.     Legislative History for the AIA Indicates that Congress Intended
                                          10                 IPR as an Alternative to Invalidity Declaratory Judgment Claims,
                                                             Not a Substitute for or Precursor to Infringement Claims. ...................... 10
R OBINS K APLAN LLP




                                          11
                                               IV. ARGUMENT ................................................................................................... 11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                                      A.     Efficiency Does Not Weigh in Favor of a Stay. ...................................... 12
                                          13
                                                             1.      The Parties Can Best Serve the Court and Promote Judicial
                                          14                         Economy by Advancing the Case on the Established
                                          15                         Schedule. .......................................................................................... 12

                                          16                 2.      Netflix Has Offered Only Speculation that the PTAB Will
                                                                     Cancel Any DivX Claim. ................................................................. 15
                                          17
                                                             3.      The Potential for Estoppel Does Not Justify a Stay. ....................... 17
                                          18
                                                      B.     Potential Damage and Unfairness to DivX Weigh Against a Stay. ......... 18
                                          19
                                                             1.      Delaying DivX’s Infringement Case May Cause Damage to
                                          20                         DivX’s Licensing Business.............................................................. 19
                                          21                 2.      This Court Is the Better Venue for Fulsome Discovery
                                          22                         Relating to Non-Obviousness. ......................................................... 20

                                          23                 3.      Netflix Will Not Suffer Any Hardship from Proceeding with
                                                                     Litigation and IPR in Parallel. ......................................................... 23
                                          24
                                               V.     THE TOTALITY OF THE CIRCUMSTANCES WEIGHS AGAINST
                                          25          A STAY. ........................................................................................................... 23
                                          26
                                          27
                                          28
                                                                                                            i          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                                                DIVX’S RESPONSE TO MOTION TO STAY
                                   Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 3 of 33 Page ID #:2535



                                           1                                           TABLE OF AUTHORITIES
                                           2                                                                                                                      Page(s)
                                           3
                                               Cases
                                           4
                                               Amstar Corp. v. Envirotech Corp.,
                                           5     823 F.2d 1538 (Fed. Cir. 1987) .............................................................................. 8
                                           6   Apple Inc. v. Fintiv, Inc.,
                                                 IPR2020-00019, Paper 11 (PTAB Mar. 20, 2020) ........................................... 9, 10
                                           7
                                               ASCII Corp. v. STD Entertainment USA, Inc.,
                                           8
                                                 844 F. Supp. 1378 (N.D. Cal. 1994) ................................................................. 9, 10
                                           9
                                               Asetek Holdings, Inc. v. Cooler Master Co.,
                                          10     No. 13-CV-00457, 2014 WL 1350813 (N.D. Cal. Apr. 3, 2014) ........................ 12
R OBINS K APLAN LLP




                                          11   Carl Zeiss A.G. v. Nikon Corp.,
            A TTORNEYS A T L AW




                                                 No. 2:17-cv-07083, 2018 WL 5081479 (C.D. Cal. Oct. 16, 2018 ....................... 12
                                          12
                          L OS A NGELES




                                               Chrimar Sys., Inc. v. Adtran, Inc.,
                                          13
                                                 No. 6:15-CV-618, 2016 WL 9225575 (E.D. Tex. Dec. 9, 2016) ......................... 12
                                          14
                                               Corel Software, LLC v. Microsoft Corp.,
                                          15     No. 2:15-CV-00528, 2018 WL 5792323 (D. Utah Nov. 5, 2018) ....................... 17
                                          16   Dependable Highway Express, Inc. v. Navigators Ins. Co.,
                                                 498 F.3d 1059 (9th Cir. 2007) .............................................................. 8, 18, 22, 23
                                          17
                                          18   DMF, Inc. v. AMP Plus, Inc.,
                                                No. 2:18-cv-07090, 2019 U.S. Dist. LEXIS 118464 (C.D. Cal. July 12,
                                          19    2019) ..................................................................................................................... 15
                                          20   Drink Tanks Corp. v. GrowlerWerks, Inc.,
                                          21     No. 3:16-CV-410, 2016 WL 3844209 (D. Or. July 15, 2016) ............................. 15

                                          22   Ethicon, Inc. v. Quigg,
                                                 849 F.2d 1422 (Fed. Cir. 1988) .............................................................................. 7
                                          23
                                               Finjan, Inc. v. Check Point Software Techs., Inc.,
                                          24     No. 18-cv-02621, 2019 WL 955000 (N.D. Cal. Feb. 27, 2019) .......................... 13
                                          25   Fresenius USA, Inc. v. Baxter Int’l, Inc.,
                                          26     721 F.3d 1330 (Fed. Cir. 2013) ............................................................................ 13

                                          27   Garmin Int’l, Inc. v. Cuozzo Speed Techs. LLC,
                                                 IPR2012-00001, Paper No. 26 (PTAB Mar. 5, 2013) .......................................... 21
                                          28
                                                                                                             ii          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                                                  DIVX’S RESPONSE TO MOTION TO STAY
                                   Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 4 of 33 Page ID #:2536



                                           1   Hologram USA, Inc. v. Ventana, 3D, LLC,
                                           2     No. 14-cv-09489, 2015 WL 12791513 (C.D. Cal. Dec. 7, 2015) ........................ 12

                                           3   Huawei Techs., Co. v. Samsung Elecs. Co, Ltd.,
                                                 340 F. Supp. 3d 934, 945 (N.D. Cal. 2018) .......................................................... 13
                                           4
                                               In re Medical Components,
                                           5      535 Fed. Appx. 916 (Fed. Cir. 2013)...................................................................... 8
                                           6   Invensys Sys., Inc. v. Emerson Elec. Co.,
                                           7     No. 6:12-CV-00799, 2014 WL 4477393 (E.D. Tex. July 25, 2014).................... 19

                                           8   Kahn v. General Motors Corp.,
                                                 889 F.2d 1078 (Fed. Cir. 1989) .......................................................................... 8, 9
                                           9
                                               Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co.,
                                          10     342 U.S. 180 (1952).......................................................................................... 9, 10
R OBINS K APLAN LLP




                                          11   Landis v. North American Co.,
            A TTORNEYS A T L AW




                                          12     299 U.S. 248 (1936)....................................................................................... passim
                          L OS A NGELES




                                          13   Leyva v. Certified Grocers of Cal., Ltd.,
                                                 593 F.2d 857 (9th Cir. 1979) ...................................................................... 7, 18, 23
                                          14
                                               Lockyer v. Mirant Corp.,
                                          15     398 F.3d 1098 (9th Cir. 2005) .......................................................................... 8, 23
                                          16   Network-1 Sec. Sols., Inc. v. Alcatel-Lucent USA Inc.,
                                          17     No. 6:11CV492, 2015 WL 11439060 (E.D. Tex. Jan. 5, 2015) ........................... 19
                                          18   NHK Spring Co., Ltd. v. Intri-Plex Techs., Inc.,
                                                IPR2018-00752, Paper 8 (PTAB Sept. 12, 2018) .................................................. 9
                                          19
                                               Polaris Innovations Ltd. v. Kingston Tech. Co., Inc.,
                                          20     No. SA16-cv-00300, 2016 WL 7496740 (C.D. Cal. Nov. 17, 2016)................... 15
                                          21   Slip Track Sys., Inc. v. Metal Lite, Inc.,
                                          22      159 F.3d 1337 (Fed. Cir. 1998) ............................................................................ 21
                                          23   Taylor Made Golf Co., Inc. v. Parsons Xtreme Golf, LLC,
                                                 IPR2018-00675, Paper No. 35 (PTAB Dec. 20, 2018) ........................................ 22
                                          24
                                               ThinkOptics, Inc. v. Nintendo of Am., Inc.,
                                          25     No. 6:11-CV-455, 2014 WL 4477400 (E.D. Tex. Feb. 27, 2014) ....................... 19
                                          26   Universal Elecs., Inc. v. Universal Remote Control, Inc.,
                                          27     943 F. Supp. 2d 1028 (C.D. Cal. 2013) ...................................................... 7, 11, 12
                                          28
                                                                                                       iii          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                                             DIVX’S RESPONSE TO MOTION TO STAY
                                   Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 5 of 33 Page ID #:2537



                                           1   Verinata Health, Inc. v. Ariosa Diagnostics, Inc.,
                                           2     No. C 12–05501, 2014 WL 121640 (N.D. Cal. Jan. 13, 2014) ............................ 10

                                           3   WBIP, LLC v. Kohler Co.,
                                                829 F.3d 1317 (Fed. Cir. 2016) ............................................................................ 21
                                           4
                                           5
                                               Statutes
                                           6
                                               35 U.S.C. § 314(b) ...................................................................................................... 4
                                           7
                                               35 U.S.C. § 315(a)(1) ............................................................................................... 11
                                           8
                                               35 U.S.C. § 315(a)(2) ............................................................................................... 11
                                           9
                                               35 U.S.C. § 315(b) ...................................................................................................... 4
                                          10
                                               35 U.S.C. § 316(a)(11) ............................................................................................... 3
R OBINS K APLAN LLP




                                          11
            A TTORNEYS A T L AW




                                          12
                          L OS A NGELES




                                          13   Rules
                                          14   37 C.F.R. § 42.107(b) ................................................................................................. 4
                                          15   37 C.F.R. § 42.51(b)(1) ............................................................................................ 21
                                          16   37 C.F.R. § 42.51(b)(2) ............................................................................................ 21
                                          17   N.D. Cal. Patent L.R. 3-4(a) ..................................................................................... 14
                                          18
                                          19   Other Authorities
                                          20   H.R. Rep. No. 112–98, pt. 1,
                                          21     as reprinted in 2011 U.S.C.C.A.N. 67 ............................................................ 10, 11

                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                                                                                          iv          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                   Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 6 of 33 Page ID #:2538



                                           1                                ABBREVIATIONS
                                           2
                                           3
                                                                                           Abbreviation
                                           4
                                           5   U.S. Patent No. 7,295,673 (Dkt. 60-1)       ’673 patent or ’673

                                           6   U.S. Patent No. 8,139,651 (Dkt. 60-2)       ’651 patent or ’651
                                           7   U.S. Patent No. 8,472,792 (Dkt. 60-3)       ’792 patent or ’792
                                           8
                                               U.S. Patent No. 9,184,920 (Dkt. 60-4)       ’920 patent or ’920
                                           9
                                          10   U.S. Patent No. 9,270,720 (Dkt. 60-5)       ’720 patent or ’720
R OBINS K APLAN LLP




                                          11   U.S. Patent No. 9,998,515 (Dkt. 60-6)       ’515 patent or ’515
            A TTORNEYS A T L AW




                                          12   U.S. Patent No. 10,225,588 (Dkt. 60-8) ’588 patent or ’588
                          L OS A NGELES




                                          13
                                               Declaration of Aaron R. Fahrenkrog in       Fahrenkrog Decl.
                                          14   Support of DivX’s Opposition to
                                          15   Netflix’s Motion to Stay
                                          16   Declaration of Noel K. Egnatios in          Egnatios Decl.
                                          17   Support of DivX’s Opposition to
                                               Netflix’s Motion to Stay
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                                                                       v           Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                            DIVX’S RESPONSE TO MOTION TO STAY
                                   Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 7 of 33 Page ID #:2539



                                           1   I.   INTRODUCTION
                                           2        Netflix has not provided the Court with any legitimate reason to stall this case.
                                           3   There are many reasons to proceed. First, timing weighs against a stay. The PTAB
                                           4   has not instituted six of Netflix’s seven petitions, and the remaining petitions will
                                           5   not receive an institution decision until this fall. By then, this case will be
                                           6   significantly narrowed and advancing toward trial. And trial will conclude before
                                           7   nearly all of any proceedings instituted by the PTAB.
                                           8        The limited scope of Netflix’s IPR petitions and doubtful potential for any
                                           9   simplification weigh against a stay. Netflix’s IPR petitions do not challenge 9 of the
                                          10   30 claims that DivX has selected to streamline the case. These 9 claims are from 3
R OBINS K APLAN LLP




                                          11   different patents, and one of those patents is not challenged at all. PTAB statistics
            A TTORNEYS A T L AW




                                          12   indicate that Netflix has only a 7.9% chance that the PTAB will institute all six
                          L OS A NGELES




                                          13   remaining petitions, and most of DivX’s patents likely will have claims intact after
                                          14   any instituted IPR concludes. But even if the PTAB institutes IPR for all challenged
                                          15   patents and cancels all challenged claims, the parties still must return to this Court
                                          16   to litigate three of DivX’s eight asserted patents. The doubtful and necessarily
                                          17   limited potential for simplification shows that this Court is the more appropriate
                                          18   forum to timely and efficiently resolve all issues in dispute.
                                          19        Indeed, the Court and the parties have already adopted a number of definite
                                          20   procedures to streamline the case and conserve resources. A stay would derail these
                                          21   efforts and reduce efficiency. For example, DivX has already narrowed the asserted
                                          22   patent claims from 105 to 30, with no more than 5 per patent. The parties will
                                          23   narrow and prioritize the fundamental claim construction disputes by early June.
                                          24   All of this will happen well before the PTAB even decides whether to institute IPR
                                          25   on most of Netflix’s petitions. The stage of the case weighs against a stay.
                                          26        Staying this case in favor of IPR also presents a real possibility that DivX will
                                          27   suffer damage. DivX is a technology licensing business, licensing source code,
                                          28   software, and other technology deliverables to its customers. Delayed resolution of
                                                                                           1          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                   Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 8 of 33 Page ID #:2540



                                           1   this dispute affects discussions with other existing licensees and potential licensees.
                                           2   Several long-standing DivX technology licensees have not renewed their licenses as
                                           3   they have in the past, and delaying this litigation may incentivize DivX’s former
                                           4   licensees to hold out and harm DivX’s ongoing business.
                                           5        Further, only this Court can provide a full and fair resolution of Netflix’s
                                           6   contentions that DivX’s inventions are obvious. DivX will show otherwise by
                                           7   presenting objective indicia of non-obviousness. But the PTAB allows limited, if
                                           8   any, discovery into objective indicia—far less than this Court. Only here can DivX
                                           9   obtain complete discovery showing why Netflix adopted DivX’s patented
                                          10   technologies and leveraged those technologies for its success, providing persuasive
R OBINS K APLAN LLP




                                          11   indicia that DivX’s inventions are not obvious. Thus, a stay will force resolution of
            A TTORNEYS A T L AW




                                          12   obviousness in the forum less equipped to assess this critical issue fully. These
                          L OS A NGELES




                                          13   prejudices weigh against a stay.
                                          14        Finally, the mere filing of IPR petitions does not justify a stay. In establishing
                                          15   IPR, Congress did not provide for an automatic stay of litigation merely because an
                                          16   accused infringer files a petition—the sole basis for Netflix’s motion to stay.
                                          17   Netflix cannot offer more—it filed four of its seven IPR petitions within two weeks
                                          18   of its one-year statutory deadline, after lengthy Rule 12 proceedings, and without
                                          19   telling DivX or the Court that IPR would affect the schedule during months of
                                          20   negotiations with DivX and submissions to the Court establishing a trial date.
                                          21        Under the Court’s schedule, the parties will resolve all disputes far earlier than
                                          22   the PTAB could resolve only part of this case. Netflix’s best outcome at the PTAB
                                          23   still means that the parties must come back to this Court to complete the work they
                                          24   have begun, but 18 months behind schedule. The parties can best serve the Court
                                          25   and conserve resources by sticking to the schedule, continuing to simplify and
                                          26   resolve disputes, and trying this case as soon as possible. Balancing the speculative
                                          27   justifications offered by Netflix against the guaranteed disruption of the Court’s
                                          28   efficient schedule and likely prejudice to DivX, a stay should be denied.
                                                                                          2          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                              DIVX’S RESPONSE TO MOTION TO STAY
                                   Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 9 of 33 Page ID #:2541



                                           1   II.   FACTUAL BACKGROUND
                                           2         Two facts are particularly relevant to resolving Netflix’s motion to stay. First,
                                           3   Netflix’s invalidity challenges to DivX’s patents will resolve in this case, under the
                                           4   established schedule, well before they resolve in IPR. For any petitions it institutes,
                                           5   the PTAB has one year from the institution date to complete the IPR proceeding. 35
                                           6   U.S.C. § 316(a)(11). The PTAB will not issue a final written decision for six of
                                           7   Netflix’s seven petitions until fall 2021, well after the Court’s trial date of April 27,
                                           8   2021—one year from the date of this filing. Dkt. 89 at 5.
                                           9         Second, Netflix’s invalidity challenges to DivX’s patents will never
                                          10   completely resolve in IPR. On April 16, 2020, pursuant to the Court’s case
R OBINS K APLAN LLP




                                          11   management order, id. at 2, DivX streamlined this case by selecting 30 claims for
            A TTORNEYS A T L AW




                                          12   assertion from the 105 claims that it charted in its infringement contentions.
                          L OS A NGELES




                                          13   Fahrenkrog Decl. ¶ 15. Netflix’s IPR petitions do not challenge selected claims
                                          14   from three of DivX’s eight asserted patents, leaving the following claims for claim
                                          15   construction and trial regardless of the IPR outcomes:
                                          16
                                                Patent     Selected Claims in IPR                 Selected Claims Not in IPR
                                          17
                                                ’673       10, 18                                 21, 29, 32
                                          18
                                                ’651       1, 2, 19
                                          19
                                                ’792       1, 9, 15, 22                           16
                                          20
                                                ’920       1, 3, 5
                                          21
                                                ’720       1, 2, 4, 5
                                          22
                                                ’515       1, 16
                                          23
                                                ’486                                              1, 4, 8, 15, 21
                                          24
                                                ’588       1, 13, 16
                                          25
                                          26   Id. ¶ 16. The nine unchallenged claims comprise nearly one-third of the 30 claims

                                          27   that DivX selected. Id.

                                          28         DivX filed its complaint against Netflix on March 5, 2019, asserting that

                                                                                           3          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 10 of 33 Page ID
                                                                           #:2542


                                            1   Netflix’s video streaming service infringes eight DivX patents. Dkt. 1. DivX served
                                            2   Netflix with the complaint on March 12, 2019. Dkt. 32. Netflix waited nearly 12
                                            3   months to file most of its IPRs and filed its last petitions on March 11, 2020, on the
                                            4   eve of its one-year statutory deadline. Fahrenkrog Decl. ¶¶ 2-8; 35 U.S.C. § 315(b).
                                            5        Before filing its IPR petitions, Netflix filed two motions to dismiss some of
                                            6   DivX’s asserted patents under 35 U.S.C. § 101. Dkt. 44; Dkt. 61. DivX amended its
                                            7   complaint on August 21, 2019, following the Court’s ruling on the first motion.
                                            8   Dkt. 60. The Court denied Netflix’s second motion on November 4, 2019. Dkt. 72.
                                            9        Netflix filed one IPR petition on October 18, 2019. Fahrenkrog Decl. ¶ 2. It
                                           10   filed six more in February and March 2020, challenging in total seven of DivX’s
R OBINS K APLAN LLP




                                           11   eight asserted patents. Id. ¶¶ 3-8. Netflix’s petitions challenge only 78 of DivX’s
            A TTORNEYS A T L AW




                                           12   105 initially asserted claims, leaving 27 asserted claims and one entire patent
                          L OS A NGELES




                                           13   unchallenged. Id. ¶ 16.
                                           14        The PTAB has not instituted six of Netflix’s seven IPR petitions. Id. ¶ 9. The
                                           15   PTAB’s deadlines for whether to institute Netflix’s six remaining IPR petitions will
                                           16   fall in late August (two petitions), mid-September (two petitions), and October (two
                                           17   petitions). Id.
                                           18        To illustrate this timing: the PTAB issued a notice of filing date on April 8,
                                           19   2020, for Netflix’s last two IPR petitions. Fahrenkrog Decl. ¶¶ 7-8. DivX has three
                                           20   months—until July 8, 2020—to file a preliminary response. 37 C.F.R. § 42.107(b).
                                           21   The PTAB then has three months—until October 8, 2020—to decide whether to
                                           22   institute IPR on those two petitions. 35 U.S.C. § 314(b). Under the Court’s
                                           23   schedule, by October 8, the parties will have completed claim construction,
                                           24   completed fact discovery, met and conferred about representative accused
                                           25   instrumentalities to streamline trial, and nearly completed opening expert reports
                                           26   (due October 15). Dkt. 89 at 2-4.
                                           27        The parties began their Rule 26(f) conference on December 20, 2019.
                                           28   Fahrenkrog Decl. ¶ 11. At that time, Netflix had filed one IPR petition. Id. ¶ 2.
                                                                                          4          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                              DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 11 of 33 Page ID
                                                                           #:2543


                                            1   During that conference, DivX asked whether Netflix expected to file additional IPR
                                            2   petitions and how Netflix expected IPR to affect the case schedule. Id. ¶ 11. Netflix
                                            3   declined to provide any information. Id. It did not provide any information about
                                            4   IPR, nor raise any request to modify the schedule for IPR, in numerous Rule 26(f)
                                            5   meet-and-confers between December 20, 2019 and January 13, 2020, when the
                                            6   parties filed their joint Rule 26(f) report. Id.; Dkt. 80.
                                            7        In that report, the parties jointly proposed a trial date of August 24, 2021.
                                            8   Dkt. 80 at 20. DivX agreed to reduce the number of its asserted claims for claim
                                            9   construction and trial, and Netflix agreed to reduce the number of prior art
                                           10   references it would assert. Id. at 17-19. Netflix did not say anything in that joint
R OBINS K APLAN LLP




                                           11   report about filing petitions for IPR or moving to stay the case. Id.
            A TTORNEYS A T L AW




                                           12        The parties appeared before the Court for the Rule 16 conference on January
                          L OS A NGELES




                                           13   27, 2020. Dkt. 81. The Court expressed an interest in setting an earlier trial date and
                                           14   gave the parties an opportunity to respond. Fahrenkrog Decl. Ex. 1 at 7:21-9:22.
                                           15   Netflix did not raise any concern about IPR affecting the trial date. Id. The Court
                                           16   also expressed, during the conference, a preference that DivX narrow its asserted
                                           17   claims before claim construction. Id. at 7:11-20. DivX agreed. Id.
                                           18        Following the Rule 16 conference, the Court issued an order on January 29,
                                           19   2020, setting trial for April 27, 2021, and a claim construction hearing for August
                                           20   31, 2020. Dkt. 83. The Court established a schedule of claim construction filings
                                           21   and briefing from June-August, 2020. Id. The Court ordered the parties to file an
                                           22   updated scheduling proposal for all other pretrial dates to accommodate the Court’s
                                           23   claim construction and trial dates. Id.
                                           24        When the Court set the trial date, Netflix had filed only one IPR petition.
                                           25   Fahrenkrog Decl. ¶ 2. Between then and the time the parties submitted their
                                           26   updated scheduling proposal on February 18, Dkt. 85, Netflix had filed two more
                                           27   IPR petitions. Id. ¶¶ 3-4. Again, Netflix did not raise any scheduling concern about
                                           28   IPR during the parties’ ongoing meet-and-confer process or in the parties’ updated
                                                                                             5          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                                 DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 12 of 33 Page ID
                                                                           #:2544


                                            1   joint submission to the Court. Id. ¶ 12. Within just 24 days after the parties
                                            2   submitted their joint schedule, Netflix filed four more IPR petitions and moved to
                                            3   stay the case. Dkt. 94.
                                            4        DivX and Netflix both served discovery on December 20, 2019, following the
                                            5   Rule 26(f) meet-and-confer, including requests for production and interrogatories.
                                            6   Fahrenkrog Decl. ¶ 13. DivX requested comprehensive discovery from Netflix,
                                            7   including evidence relating to Netflix’s adoption of DivX’s patented technologies
                                            8   and commercial success attributable to DivX’s inventions. Id. The parties have
                                            9   served objections and responses to this discovery and begun producing documents.
                                           10   Id. Since that time, DivX has inquired multiple times requesting that Netflix
R OBINS K APLAN LLP




                                           11   produce responsive documents. Id. As of this filing, Netflix has produced only a
            A TTORNEYS A T L AW




                                           12   small number of documents in response to DivX’s requests, despite four months—
                          L OS A NGELES




                                           13   nearly half the fact discovery period—having passed. Id.
                                           14        On February 6, 2020, DivX served its infringement contentions upon Netflix.
                                           15   Fahrenkrog Decl. ¶ 14. DivX asserted infringement of 105 claims from its eight
                                           16   patents by Netflix’s software and streaming services. Id. DivX supported its
                                           17   assertions with over 1,000 pages analyzing publicly available evidence, including
                                           18   reverse engineering of Netflix’s software and services running on many playback
                                           19   devices. Id. DivX also prepared a production of nearly 3,500 documents pursuant to
                                           20   N.D. Cal. Patent L.R. 3-2 to accompany its contentions. Id. DivX informed Netflix
                                           21   that it could serve its production as soon as the Court entered a protective order,
                                           22   which the parties were negotiating. Id.
                                           23        The parties will begin exchanging claim construction disclosures on May 7,
                                           24   2020. Dkt. 89 at 2.
                                           25   III. LEGAL STANDARDS
                                           26        A.   Whether to Impose a Stay Depends on Efficiency and Fairness to
                                           27             Both Parties.
                                           28        The discretion to stay litigation in favor of another proceeding is within the
                                                                                           6          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 13 of 33 Page ID
                                                                           #:2545


                                            1   Court’s inherent authority, as expressed and bounded by the Supreme Court in
                                            2   Landis v. North American Co., 299 U.S. 248, 254-55 (1936); see also Ethicon, Inc.
                                            3   v. Quigg, 849 F.2d 1422, 1426-27 (Fed. Cir. 1988) (relying on Landis for courts’
                                            4   inherent authority to stay proceedings); Universal Elecs., Inc. v. Universal Remote
                                            5   Control, Inc., 943 F. Supp. 2d 1028, 1031 (C.D. Cal. 2013) (relying on Ethicon).
                                            6        When evaluating whether to stay litigation in favor of IPR, courts frequently
                                            7   consider “three significant factors . . . : (1) whether discovery is complete and
                                            8   whether a trial date has been set; (2) whether a stay will simplify the issues in
                                            9   question and trial of the case; and (3) whether a stay would unduly prejudice or
                                           10   present a clear tactical disadvantage to the nonmoving party.” Universal Elecs., 943
R OBINS K APLAN LLP




                                           11   F. Supp. 2d at 1030-31. The inquiry extends beyond these three factors, and “the
            A TTORNEYS A T L AW




                                           12   totality of the circumstances governs.” Id. at 1031.
                          L OS A NGELES




                                           13        These factors all descend from the Supreme Court’s mandate in Landis that
                                           14   the courts “must weigh competing interests and maintain an even balance.” 299
                                           15   U.S. at 254-55. The analysis addresses efficiency: the Supreme Court explained that
                                           16   each court has the discretion “to control the disposition of the causes on its docket
                                           17   with economy of time and effort for itself, for counsel, and for litigants.” Id. at 254.
                                           18   And the analysis addresses fairness: the Supreme Court expressed that “the
                                           19   suppliant for a stay must make out a clear case of hardship or inequity in being
                                           20   required to go forward, if there is even a fair possibility that the stay for which he
                                           21   prays will work damage to some one else.” Id. at 255.
                                           22        The Ninth Circuit has addressed and applied the Landis balancing test by
                                           23   focusing on fairness, explaining that a court may enter a stay where “efficient for its
                                           24   own docket and the fairest course for the parties.” Leyva v. Certified Grocers of
                                           25   Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979). 1 The Ninth Circuit has recognized
                                           26
                                                1
                                           27     Law of the regional circuit, where the district court resides, applies to procedural
                                                issues not unique to patent law. Amstar Corp. v. Envirotech Corp., 823 F.2d 1538,
                                           28
                                                                                           7          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 14 of 33 Page ID
                                                                           #:2546


                                            1   that Landis sets forth “certain restrictions on what otherwise might be an unfettered
                                            2   exercise of discretion.” Dependable Highway Express, Inc. v. Navigators Ins. Co.,
                                            3   498 F.3d 1059, 1066 (9th Cir. 2007). For example, case management alone does not
                                            4   necessarily justify a stay. Id. (citing Lockyer v. Mirant Corp., 398 F.3d 1098, 1112
                                            5   (9th Cir. 2005)). Further, if “even a fair possibility exists” that a stay “will work
                                            6   damage” to a party, then “the stay may be inappropriate absent a showing by the
                                            7   moving party of ‘hardship or inequity.’” Id. (quoting Landis, 299 U.S. at 255).
                                            8        “[D]amage to some one else” may arise from a variety of circumstances.
                                            9   Dependable, 498 F.3d at 1066. For example, staying litigation in favor of
                                           10   arbitration can present “a ‘fair possibility’ that the stay will ‘work damage’” to the
R OBINS K APLAN LLP




                                           11   claimant. Id. (quoting Landis, 299 U.S. at 255). The plaintiff in Dependable
            A TTORNEYS A T L AW




                                           12   brought suit only for past damages arising from past harm relating to breach of an
                          L OS A NGELES




                                           13   insurance contract, demonstrating that “damage to some one else” does not require
                                           14   ongoing harm, irreparable harm, or a lawsuit between competitors. 498 F.3d at
                                           15   1062, 1066.
                                           16        Further, “being required to defend a suit, without more, does not constitute a
                                           17   ‘clear case of hardship or inequity’ within the meaning of Landis.” Lockyer, 398
                                           18   F.3d at 1112. In sum, whether to enter a stay depends on a balance of efficiency and
                                           19   fairness to all parties, including all “damage” that a stay might inflict. Where the
                                           20   possibility of any such damage exists, then the party requesting a stay must
                                           21   demonstrate hardship—and having to defend the pending suit is not enough.
                                           22
                                           23
                                           24   1550 (Fed. Cir. 1987); see also Kahn v. General Motors Corp., 889 F.2d 1078,
                                                1080-81 (Fed. Cir. 1989) (applying Second Circuit law to vacate stay of first-filed
                                           25   infringement action); cf. In re Medical Components, 535 Fed. Appx. 916, 918 (Fed.
                                           26   Cir. 2013) (applying Third Circuit law and finding that lack of hardship did not
                                                justify writ of mandamus to reverse stay, in view of other considerations). The
                                           27   Landis analysis applies to a stay of any matter based on the Court’s inherent
                                           28   authority.
                                                                                           8          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 15 of 33 Page ID
                                                                           #:2547


                                            1        B.    Neither Case Law Nor Statutes Support a “Liberal Policy” in Favor
                                            2              of Stays Pending IPR.
                                            3        Neither Landis nor the patent statutes establish a “liberal policy” favoring
                                            4   staying infringement litigation pending USPTO invalidity proceedings, in particular
                                            5   IPR, as Netflix suggests. Dkt. 94 at 5. The “liberal policy” phrase cited by Netflix
                                            6   arose in a 1994 opinion (nearly 20 years before IPR existed) based only on a survey
                                            7   of “the cases cited by both parties” regarding stays pending reexamination
                                            8   proceedings. ASCII Corp. v. STD Entertainment USA, Inc., 844 F. Supp. 1378,
                                            9   1381 (N.D. Cal. 1994). Notably, the patent owner in ASCII initiated the USPTO
                                           10   proceedings itself and requested the stay of its own case—the accused infringer
R OBINS K APLAN LLP




                                           11   opposed. Id. at 1379-80.
            A TTORNEYS A T L AW




                                           12        Indeed, the federal courts have historically applied the opposite policy—the
                          L OS A NGELES




                                           13   first-filed infringement case typically takes priority over the later-filed, parallel
                                           14   invalidity action. See Kahn, 889 F.2d at 1081 (vacating district court’s order staying
                                           15   first-filed infringement suit in favor of later invalidity declaratory judgment suit).
                                           16   Almost seventy years ago, the Supreme Court ruled that an accused infringer does
                                           17   not have “a paramount right to choose the forum for trying out questions of
                                           18   infringement and validity” by filing an invalidity claim in a different forum after
                                           19   being sued for infringement. Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co., 342
                                           20   U.S. 180, 185-86 (1952) (affirming stay of later-filed invalidity proceeding in favor
                                           21   of proceeding with first-filed infringement action).
                                           22        The PTAB, too, has begun denying IPR institution in some cases where the
                                           23   district court has set a trial date that will resolve the invalidity issues before the
                                           24   PTAB reaches a final written decision in IPR. See NHK Spring Co., Ltd. v. Intri-
                                           25   Plex Techs., Inc., IPR2018-00752, Paper 8, at 19-20 (PTAB Sept. 12, 2018)
                                           26   (precedential) (exercising discretion to deny IPR petition where district court trial
                                           27   was scheduled for six months before an IPR trial would occur); see also Apple Inc.
                                           28   v. Fintiv, Inc., IPR2020-00019, Paper 11, at 3-4 (PTAB Mar. 20, 2020)
                                                                                            9          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                                DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 16 of 33 Page ID
                                                                           #:2548


                                            1   (enumerating factors that the PTAB considers in evaluating discretionary IPR
                                            2   denial based on parallel district court proceeding). The PTAB expressly considers
                                            3   the “proximity of the court’s trial date to the Board’s projected statutory deadline
                                            4   for a final written decision” in this analysis, recognizing that the district court may
                                            5   resolve the matter more efficiently. Apple, IPR2020-00019, Paper 11, at 3-4.
                                            6        Landis and Kerotest therefore suggest that courts should hesitate to prioritize
                                            7   later-filed invalidity claims over first-filed infringement claims (aside from
                                            8   exceptions relating to customer suits not at issue here). The ASCII case originating
                                            9   the “liberal policy” proposition does not address unfairness to the patent owner in
                                           10   testing the validity of its patents, in a separate forum, over its objection, while
R OBINS K APLAN LLP




                                           11   delaying its first-filed infringement claim. Landis requires balance among
            A TTORNEYS A T L AW




                                           12   efficiency, judicial economy, and fairness to both parties, and it does not
                          L OS A NGELES




                                           13   accommodate a blanket “liberal policy” of staying federal court proceedings.
                                           14        C.   Legislative History for the AIA Indicates that Congress Intended
                                           15             IPR as an Alternative to Invalidity Declaratory Judgment Claims,
                                           16             Not a Substitute for or Precursor to Infringement Claims.
                                           17        If Congress had intended to create a “liberal policy” of staying infringement
                                           18   claims, it could have provided for a stay pending IPR in the America Invents Act
                                           19   (“AIA”). It did not. Instead, it left stays to the courts’ discretion, governed by
                                           20   Landis. Thus, “[t]here is no per se rule that patent cases should be stayed pending
                                           21   reexaminations, because such a rule would invite parties to unilaterally derail
                                           22   litigation.” Verinata Health, Inc. v. Ariosa Diagnostics, Inc., No. C 12–05501, 2014
                                           23   WL 121640, at *2 (N.D. Cal. Jan. 13, 2014).
                                           24        The AIA’s legislative history indicates that post-grant review, including IPR,
                                           25   provides an alternative to invalidity litigation. H.R. Rep. No. 112–98, pt. 1 at 45-48
                                           26   (2011), as reprinted in 2011 U.S.C.C.A.N. 67, 78 (describing history of
                                           27   reexamination as an “alternative to litigation for evaluating patent validity”
                                           28   (emphasis added)). It further explains that the AIA’s success as a “quick and cost
                                                                                           10          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                                DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 17 of 33 Page ID
                                                                           #:2549


                                            1   effective alternative to litigation” would depend on preventing “repeated litigation
                                            2   and administrative attacks on the validity of a patent.” Id. at 48 (emphasis added).
                                            3        The legislative history provides no indication that Congress intended the AIA
                                            4   to replace or establish a condition precedent to infringement claims. To the
                                            5   contrary, it explains explicitly that a post-grant review procedure “is not intended,
                                            6   however, to inhibit patent owners from pursuing the various avenues of
                                            7   enforcement of their rights under a patent.” Id.
                                            8        Accordingly, Congress enacted a provision barring IPR for a party that has
                                            9   initiated invalidity declaratory judgment litigation. 35 U.S.C. § 315(a)(1). And if an
                                           10   IPR petitioner initiates declaratory judgment litigation after filing IPR, the AIA
R OBINS K APLAN LLP




                                           11   automatically stays that litigation unless the patent owner asks to proceed or files
            A TTORNEYS A T L AW




                                           12   an infringement claim. 35 U.S.C. § 315(a)(2). The only automatic stay provision
                          L OS A NGELES




                                           13   applies to a patent challenger filing repeated invalidity challenges, and it gives the
                                           14   patent owner authority over whether to proceed in litigation.
                                           15        The AIA and its legislative history remained silent on stays of infringement
                                           16   claims pending IPR and contain no suggestion that Congress intended the AIA to
                                           17   replace infringement claims. Instead, the AIA indicates that IPR provides an
                                           18   alternative to invalidity declaratory judgment claims and does not provide a basis to
                                           19   justify a stay of a patent owner’s infringement claims, which Landis controls.
                                           20   IV. ARGUMENT
                                           21        The stage of the case (which will resolve the parties’ dispute well before IPR
                                           22   concludes), the low potential for simplification (which is speculative only, and
                                           23   unlikely to substantially reduce the work required of the Court), and high potential
                                           24   for prejudice to DivX (which includes both legal and business potential harm) all
                                           25   weigh against a stay. These “significant factors” alone, and Landis’ more
                                           26   comprehensive directive to “weigh competing interests and maintain an even
                                           27   balance,” counsel against disrupting the current schedule in favor of IPR. Universal
                                           28   Elecs., 943 F. Supp. 2d at 1030-31; Landis, 299 U.S. at 254-55.
                                                                                          11          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 18 of 33 Page ID
                                                                           #:2550


                                            1        A.   Efficiency Does Not Weigh in Favor of a Stay.
                                            2             1.    The Parties Can Best Serve the Court and Promote Judicial
                                            3                   Economy by Advancing the Case on the Established Schedule.
                                            4        The parties can resolve this dispute most efficiently by doing the work
                                            5   according to the Court’s schedule in parallel with Netflix’s IPR proceedings (if
                                            6   instituted). Adhering to the established dates for claim construction (August 31,
                                            7   2020) and trial (April 27, 2021) will promote the efficient use of resources to
                                            8   narrow all disputes for resolution by the Court and the jury. Indeed, the parties and
                                            9   Court already have taken steps to streamline this case and conserve resources fairly,
                                           10   through adoption of Patent Local Rules from the Northern District of California,
R OBINS K APLAN LLP




                                           11   and through the case schedule, which incorporates narrowing measures more
            A TTORNEYS A T L AW




                                           12   stringent than even the Patent Local Rules require. Dkt. 89.
                          L OS A NGELES




                                           13        Precisely due to these efficiency issues, many courts deny stays where, as
                                           14   here, “a trial date has been set.” See Universal Elecs., 943 F. Supp. 2d at 1030-31.2
                                           15   In particular, courts deny requests for stays where trial is set to occur before a final
                                           16   decision at the PTAB. See, e.g., Chrimar Sys., Inc. v. Adtran, Inc., No. 6:15-CV-
                                           17   618, 2016 WL 9225575, at *3 (E.D. Tex. Dec. 9, 2016) (denying motion to stay
                                           18   because the progression of the district court litigation had been “significant” by the
                                           19   time the PTAB had instituted review); see also Carl Zeiss A.G. v. Nikon Corp., No.
                                           20   2:17-cv-07083, 2018 WL 5081479, at *4 (C.D. Cal. Oct. 16, 2018)) (after denying
                                           21
                                                2
                                           22     See also Hologram USA, Inc. v. Ventana, 3D, LLC, No. 14-cv-09489, 2015 WL
                                                12791513, at *2 (C.D. Cal. Dec. 7, 2015) (“In addition, trial is set to begin on April
                                           23   19, 2016, less than five months away. Defendants didn’t file the IPR petition until
                                           24   November 3, 2015, so the decision by the PTO on whether to institute review may
                                                not issue until May 2016, after the trial date set in this case. Thus, the timing of
                                           25   the IPR petition, in combination with the discovery cut-off and forthcoming trial
                                           26   date in this action, weigh against granting a stay.” (emphasis in original)); Asetek
                                                Holdings, Inc. v. Cooler Master Co., No. 13-CV-00457, 2014 WL 1350813, at *4
                                           27   (N.D. Cal. Apr. 3, 2014); Unifi Sci. Batteries, LLC v. Sony Mobile Commc’ns AB,
                                           28   No. 6:12CV221, 2014 WL 4494479, at *3 (E.D. Tex. Jan. 14, 2014).
                                                                                           12          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                                DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 19 of 33 Page ID
                                                                           #:2551


                                            1   defendants’ first motion to stay pending IPR because the PTAB had not yet
                                            2   instituted, denying defendants’ second motion because, among other reasons, the
                                            3   case was close to trial). And the PTAB’s analysis does not take precedence over the
                                            4   Court’s—when district court litigation reaches a final judgment before IPR
                                            5   concludes, the IPR results cannot set that judgment aside. Fresenius USA, Inc. v.
                                            6   Baxter Int’l, Inc., 721 F.3d 1330, 1340 (Fed. Cir. 2013) (applying Moffitt v. Garr,
                                            7   66 U.S. 273, 283 (1861)).
                                            8        Here, the stage of the case weighs against a stay. Trial has been set, the fact
                                            9   discovery period is nearly halfway complete, and the parties will make significant
                                           10   headway well before institution decisions on the remaining six petitions are due.
R OBINS K APLAN LLP




                                           11   Indeed, DivX already has taken a significant step to promote efficiency in this
            A TTORNEYS A T L AW




                                           12   litigation by selecting 30 total asserted claims, and no more than 5 per asserted
                          L OS A NGELES




                                           13   patent, for claim construction and trial. This selection reduced the claims for the
                                           14   parties and Court to address from 105 to 30—a 70% decrease. This is a real, non-
                                           15   speculative demonstration that the parties can efficiently manage the case in this
                                           16   Court and resolve their dispute while conserving resources.
                                           17        Proceeding with this litigation will continue to focus the case, even in the short
                                           18   term. The parties’ claim construction exchanges, negotiations, and filings in May
                                           19   and June are explicitly designed to focus disputes and identify the potentially case-
                                           20   dispositive issues for the Court. Dkt. 89 at 2. 3 The parties must negotiate and focus
                                           21
                                                3
                                           22     See also Finjan, Inc. v. Check Point Software Techs., Inc., No. 18-cv-02621, 2019
                                                WL 955000, at *3, *4 (N.D. Cal. Feb. 27, 2019) (“The overriding principle of the
                                           23   Patent Local Rules is that they are designed to make the parties more efficient, to
                                           24   streamline the litigation process, and to articulate with specificity the claims and
                                                theory of a plaintiff’s infringement claims. . . . [The] purpose of Patent Local Rules
                                           25   [is] to make the litigation process more efficient and discovery more streamlined.”);
                                           26   Huawei Techs., Co. v. Samsung Elecs. Co, Ltd., 340 F. Supp. 3d 934, 945 (N.D.
                                                Cal. 2018) (The Patent Local Rules are “designed to provide structure to discovery
                                           27   and to enable the parties to move efficiently toward claim construction and the
                                           28   eventual resolution of their dispute.”).
                                                                                          13          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 20 of 33 Page ID
                                                                           #:2552


                                            1   their disputes on no more than 15 claim terms for construction by June 11. Id.
                                            2   These efforts will focus the case more quickly and efficiently than even best-case
                                            3   speculation about the outcomes of Netflix’s IPR petitions. The PTAB cannot
                                            4   provide any decision that would simplify the case this summer—even its institution
                                            5   decisions will not come until halfway between now and trial.
                                            6        Netflix’s arguments that “there has been limited document production and no
                                            7   depositions have been taken or scheduled,” Dkt. 94 at 2-3, should not weigh in
                                            8   favor of a stay. To find otherwise would allow—and incentivize—an infringement
                                            9   defendant to manufacture circumstances supporting a stay motion simply by
                                           10   delaying productions and then declaring that “the parties have engaged in very
R OBINS K APLAN LLP




                                           11   limited discovery.” Id. at 7. Here, where Netflix committed its resources to filing
            A TTORNEYS A T L AW




                                           12   seven IPRs and a motion to stay but chose not to collect and produce documents
                          L OS A NGELES




                                           13   and witnesses (even before COVID-19 stay-at-home orders went into place),4 the
                                           14   fact that discovery remains should weigh against, not in favor of, a stay.
                                           15        Efficiency and judicial economy, therefore, weigh against a stay. True, the
                                           16   parties and the Court will have work to do. Critically, however, they have a plan in
                                           17   place to do it efficiently and on a definite schedule. The parties have agreed to
                                           18   mediate the case with Hon. Jay Gandhi by fall, Dkt. 89 at 4, Dkt. 99, and the
                                           19   streamlining that will occur under the current schedule will best facilitate a
                                           20   productive mediation.
                                           21        DivX recognizes that the Court, parties, and counsel face unprecedented
                                           22   challenges from COVID-19 and the corresponding guidance and restrictions that
                                           23   have disrupted everyday life and routines. But this case, unlike criminal matters and
                                           24   4
                                                  For example, it appears that Netflix did not collect source code prior to March 17,
                                           25   2020—nine days before its deadline to produce “[s]ource code, specifications,
                                           26   schematics, flow charts, artwork, formulas, or other documentation sufficient to
                                                show the operation of any aspects or elements of” the Netflix software and services
                                           27   that DivX addressed in its infringement contentions on February 6, 2020.
                                           28   Fahrenkrog Decl. ¶ 21; Dkt. 89 at 2; N.D. Cal. Patent L.R. 3-4(a).
                                                                                          14          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 21 of 33 Page ID
                                                                           #:2553


                                            1   many others that the Court must handle, can proceed largely virtually and maintain
                                            2   its schedule despite these disruptions. DivX also recognizes that the Court will face
                                            3   a backlog of cases, particularly trials, when stay-at-home and social distancing
                                            4   restrictions change. DivX respectfully submits that the parties can best serve the
                                            5   Court and ease its busy docket under these circumstances by advancing this case as
                                            6   much as possible and not delaying the case and contributing to the backlog.
                                            7             2.    Netflix Has Offered Only Speculation that the PTAB Will
                                            8                   Cancel Any DivX Claim.
                                            9        Netflix’s claim that its IPR petitions will simplify this case is speculative at
                                           10   best. Only two things are certain at this stage: (1) claims from three of DivX’s eight
R OBINS K APLAN LLP




                                           11   asserted patents will remain for claim construction and trial regardless of the IPR
            A TTORNEYS A T L AW




                                           12   outcomes, because Netflix has not challenged them (including one patent not
                          L OS A NGELES




                                           13   challenged at all); and (2) the parties can resolve this entire dispute well before
                                           14   resolution of Netflix’s IPR proceedings on the Court’s current schedule.
                                           15        As an initial matter, the PTAB has not yet instituted six of Netflix’s seven
                                           16   petitions. Many courts deny requests for stays before the PTAB has instituted IPR
                                           17   proceedings, due to the purely speculative nature of potential simplification. See
                                           18   DMF, Inc. v. AMP Plus, Inc., No. 2:18-cv-07090, 2019 U.S. Dist. LEXIS 118464,
                                           19   at *1 (C.D. Cal. July 12, 2019) (“The Court will not entertain any motions to stay
                                           20   the case until the PTAB has granted defendants’ IPR petition.”); Polaris
                                           21   Innovations Ltd. v. Kingston Tech. Co., Inc., No. SA16-cv-00300, 2016 WL
                                           22   7496740, at *2 (C.D. Cal. Nov. 17, 2016) (denying motion to stay under the
                                           23   “totality of the circumstances” because IPR not yet instituted); Drink Tanks Corp.
                                           24   v. GrowlerWerks, Inc., No. 3:16-CV-410, 2016 WL 3844209, at *4 (D. Or. July 15,
                                           25   2016) (noting that “courts deny a motion to stay as premature if the PTO has not yet
                                           26   granted a petition for review” and that this “approach appears to be the one chosen
                                           27   by the majority of courts that have considered the issue”).
                                           28        Netflix has not offered any evidence of likelihood of success in IPR. Instead, it
                                                                                          15          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 22 of 33 Page ID
                                                                           #:2554


                                            1   describes only “the possibility that those combined seventy-eight claims would be
                                            2   completely resolved” and asserts, without support, that “likely the majority” of the
                                            3   patents-in-suit “may not need to move forward in litigation at all.” Dkt. 94 at 8.
                                            4   These arguments are not evidence demonstrating a likelihood of simplification.
                                            5   From DivX’s perspective, the alleged prior art asserted by Netflix in its IPR
                                            6   petitions relates to different technologies and different challenges than what DivX’s
                                            7   inventors faced in creating the claimed inventions, and therefore DivX expects that
                                            8   the PTAB will not institute or cancel the majority of challenged claims.
                                            9           Regardless of which party’s subjective evaluation of Netflix’s IPR petitions is
                                           10   correct, baseline statistics from the PTAB—the only data currently available to
R OBINS K APLAN LLP




                                           11   evaluate the likelihood of simplification—indicate that IPR petitioners succeed far
            A TTORNEYS A T L AW




                                           12   less often than Netflix suggests. Through March 2020, the PTAB has denied
                          L OS A NGELES




                                           13   institution in 34.5% of all institution decisions. PTAB Trial Statistics, Mar. 2020, at
                                           14   10 (Fahrenkrog Decl. Ex. 2). The average likelihood that the PTAB would institute
                                           15   all six remaining Netflix IPR petitions therefore is only 7.9%. Fahrenkrog Decl.
                                           16   ¶ 19.
                                           17           Further, of instituted claims that reach a final written decision, the PTAB has
                                           18   found at least some claims patentable about 38% of the time. PTAB Trial Statistics,
                                           19   Mar. 2020, at 11 (Fahrenkrog Decl. Ex. 2). Together, these statistics (which exclude
                                           20   settlements) indicate that patents have emerged from IPR with claims preserved in
                                           21   68.6% of challenges (4,282 of 6,243 IPRs resolved at either institution or final
                                           22   written decision). Id.
                                           23           Applying these baseline statistics indicates that, contrary to Netflix’s claim,
                                           24   Dkt. 94 at 8, “likely the majority” of DivX’s asserted patents will not be canceled in
                                           25   IPR. Historical statistics about other IPR outcomes, of course, cannot predict the
                                           26   outcomes of Netflix’s IPRs in this case. As Netflix is confident in its IPR petitions,
                                           27   DivX is likewise confident that it will prevail and that the PTAB will deny
                                           28   institution or uphold DivX’s claims. The potential for simplification remains purely
                                                                                             16          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                                  DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 23 of 33 Page ID
                                                                           #:2555


                                            1   speculative at this point; this factor is no more than neutral in favor of a stay.
                                            2   Instead, the best inference that can be drawn is that IPR will not significantly
                                            3   simplify this case, weighing against a stay.
                                            4        In addition, the piecemeal, hypothetical simplification that could result from
                                            5   IPR likely will not reduce the work in this litigation even if the PTAB cancels
                                            6   claims, because the parties and Court will then need to sort out the effects of the
                                            7   PTAB’s decisions, establish a new case schedule, and take additional discovery to
                                            8   address the time that elapses during a stay. Moreover, if claims are canceled, DivX
                                            9   may request the opportunity to amend its narrowed claim set to include non-
                                           10   canceled claims. See Corel Software, LLC v. Microsoft Corp., No. 2:15-CV-00528,
R OBINS K APLAN LLP




                                           11   2018 WL 5792323, at *2-3 (D. Utah Nov. 5, 2018) (allowing amendment of
            A TTORNEYS A T L AW




                                           12   infringement contentions to substitute non-canceled claims for claims canceled in
                          L OS A NGELES




                                           13   IPR).
                                           14        Proceeding with this litigation now will best serve and reduce “economy of
                                           15   time and effort for [the Court], for counsel, and for litigants.” Landis, 299 U.S. at
                                           16   254. The detailed, established case management plan bought into by both parties
                                           17   and designed to promote efficiency weighs against putting that plan on ice in favor
                                           18   of other proceedings that offer no certainty other than that the parties will return to
                                           19   this Court to complete litigation of at least the unchallenged claims.
                                           20             3.    The Potential for Estoppel Does Not Justify a Stay.
                                           21        IPR can sometimes act as a “substitute” for district court invalidity
                                           22   counterclaims only as an all-or-nothing proposition. Here, it is not. First, several
                                           23   claims from three patents will remain even if DivX loses on all IPRs. Second, if
                                           24   DivX prevails in IPR, then Netflix should not have the opportunity to pursue
                                           25   invalidity a second time in this Court after full IPR proceedings. Yet, Netflix does
                                           26   not address the practical effects of estoppel if its IPR petitions do not succeed,
                                           27   instead asserting only that “Netflix would barred from offering invalidity arguments
                                           28   that it raised or reasonably could have raised in the IPR proceeding,” without
                                                                                           17          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                                DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 24 of 33 Page ID
                                                                           #:2556


                                            1   explaining how, if at all, estoppel will simplify trial in this case. Dkt. 94 at 10.
                                            2        Netflix’s ambiguous statement indicates that it will attempt to litigate
                                            3   additional invalidity issues in this Court if DivX prevails in IPR. This demonstrates
                                            4   a significant disparity: only the patent owner faces the possibility of losing its
                                            5   district court claims due to an IPR outcome, while the accused infringer attempts to
                                            6   raise different invalidity attacks on the patents in the PTAB and in Court. This
                                            7   disparity demonstrates the unfairness of staying this litigation in favor of IPR.
                                            8        The potential for estoppel, therefore, does not provide any more than
                                            9   speculation for simplifying this matter for trial. Instead, a stay will allow Netflix
                                           10   multiple chances to challenge DivX’s patents in different forums.
R OBINS K APLAN LLP




                                           11        B.    Potential Damage and Unfairness to DivX Weigh Against a Stay.
            A TTORNEYS A T L AW




                                           12        Imposing a stay may cause damage, unfairness, and prejudice to DivX’s
                          L OS A NGELES




                                           13   ability to defend against Netflix’s challenges to its patents and to its ongoing
                                           14   business operations. The evaluation of “damage” or “prejudice” in the stay analysis
                                           15   must extend to a variety of circumstances under the Supreme Court’s mandates to
                                           16   “weigh competing interests and maintain an even balance” and evaluate whether
                                           17   “even a fair possibility” exists “that the stay . . . will work damage to some one
                                           18   else.” Landis, 299 U.S. at 254-55.
                                           19        Thus, neither the Supreme Court nor the Ninth Circuit has narrowed the scope
                                           20   of potential damage, unfairness, or prejudice to the examples that Netflix identifies:
                                           21   disputes between competitors, “dilatory motives or tactics,” or the insufficiency of
                                           22   monetary damages or other requirements of irreparable harm. See Dkt. 94 at 10-13.
                                           23   Instead, prejudice can arise in disputes between non-competitors involving only
                                           24   past damages for past harm. Dependable involved an insurer and insured and denial
                                           25   of a $245,000 claim, without any ongoing, and certainly not irreparable, harm. 498
                                           26   F.3d at 1062-63. Leyva required evaluation of “the fairest course for the parties” in
                                           27   a dispute over past unpaid wages. 593 F.3d at 863.
                                           28        Netflix has not offered authority to deviate from the Supreme Court’s
                                                                                           18          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                                DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 25 of 33 Page ID
                                                                           #:2557


                                            1   direction on the scope of the inquiry required when considering a stay. Indeed, the
                                            2   mere filing of IPR petitions and a motion to stay should not, under any fairness
                                            3   standard, shift the burden to the non-movant to establish irreparable harm for its
                                            4   first-filed case to proceed. Consistent with this principle, district courts have
                                            5   recognized the prejudice inherent in delaying a patent owner’s enforcement of its
                                            6   rights and found that it weighs against staying litigation, because the patent owner
                                            7   has an “interest in timely enforcement of a patent.” Network-1 Sec. Sols., Inc. v.
                                            8   Alcatel-Lucent USA Inc., No. 6:11CV492, 2015 WL 11439060, at *5 (E.D. Tex.
                                            9   Jan. 5, 2015); see also Unifi Sci. Batteries, LLC, 2014 WL 4494479, at *2;
                                           10   ThinkOptics, Inc. v. Nintendo of Am., Inc., No. 6:11-CV-455, 2014 WL 4477400, at
R OBINS K APLAN LLP




                                           11   *1 (E.D. Tex. Feb. 27, 2014); Invensys Sys., Inc. v. Emerson Elec. Co., No. 6:12-
            A TTORNEYS A T L AW




                                           12   CV-00799, 2014 WL 4477393, at *2 (E.D. Tex. July 25, 2014).
                          L OS A NGELES




                                           13        Together these cases, even those that address factual scenarios and causes of
                                           14   action different than the present matter, establish the principle that all aspects of
                                           15   fairness to both parties should be considered in the stay analysis. The specific facts
                                           16   of this matter indicate at least two ways that a stay may cause damage to DivX (in
                                           17   addition to prioritizing Netflix’s later-filed IPR petitions over DivX’s first-filed
                                           18   infringement case): it may impede DivX’s licensing business, and it may preclude
                                           19   DivX from a full and fair opportunity to defend its patents with objective
                                           20   considerations of non-obviousness.
                                           21             1.    Delaying DivX’s Infringement Case May Cause Damage to
                                           22                   DivX’s Licensing Business.
                                           23        Delaying DivX’s enforcement of its patent rights will cause damage to DivX’s
                                           24   technology licensing business. Egnatios Decl. ¶ 2. Since 2001, DivX has licensed
                                           25   source code, software, and other technology deliverables to a variety of companies
                                           26   participating in the digital video industry ecosystems, including hundreds of
                                           27   consumer electronics companies that certify playback devices for use with DivX’s
                                           28   proprietary video file and encoding formats. Id. ¶ 3. DivX depends on revenues
                                                                                           19          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                                DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 26 of 33 Page ID
                                                                           #:2558


                                            1   from technology licensing for its ongoing business, and indeed generates the
                                            2   significant majority of its revenues from technology licensing. Id. ¶ 4. In licensing
                                            3   negotiations, DivX has communicated to its licensees that it has protected its
                                            4   technologies with a robust patent portfolio. Id. ¶ 5.
                                            5        Delay of DivX’s efforts to enforce its rights against unlicensed users of
                                            6   infringing technology, like Netflix, may incentivize DivX’s existing technology
                                            7   licensees to “wait and see” about the result of this matter instead of negotiating a
                                            8   renewal. The same concern applies to prospective licensees. Id. Further, monetary
                                            9   damages in this case will not compensate DivX for this harm caused by the
                                           10   influence of delay on third parties’ licensing decisions.
R OBINS K APLAN LLP




                                           11        Recently, several significant DivX technology licensees have dropped “out of
            A TTORNEYS A T L AW




                                           12   license” and not renewed as they have in the past, even though DivX believes that
                          L OS A NGELES




                                           13   these ex-licensees continue to use DivX’s technology. Id. ¶ 6 These former
                                           14   licensees include several top consumer electronics brands, representing about 30%
                                           15   of global television sales, based on 2019 sales estimates. Id. The former licensees
                                           16   also include integrated circuit manufacturers that supply several significant
                                           17   downstream markets, including mobile and in-car displays. Id.
                                           18        DivX’s licensing business depends on its ability to enforce rights promptly
                                           19   when another entity violates them, as DivX contends Netflix has here. DivX’s
                                           20   licensees of course do not make explicit that they may wait on the result on this
                                           21   litigation before renewing a license. Id. ¶ 7. The recent change in behavior from
                                           22   DivX’s licensees provides an example of the type of damage to DivX’s business
                                           23   that will ensue if the litigation is delayed, id. ¶ 8, and thus prejudice to DivX.
                                           24             2.    This Court Is the Better Venue for Fulsome Discovery Relating
                                           25                   to Non-Obviousness.
                                           26        The limited discovery available to DivX in IPR, as compared to the district
                                           27   court, may preclude DivX from fully discovering and litigating objective
                                           28   considerations of non-obviousness in any forum. Only this Court, not the PTAB,
                                                                                           20          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                                DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 27 of 33 Page ID
                                                                           #:2559


                                            1   can provide the most fulsome vetting of DivX’s and Netflix’s disputes relating to
                                            2   validity. The inability of the patent owner to fully defend the validity of its patent
                                            3   claims in the USPTO—and, if it loses there, in federal court as well—justifies
                                            4   denying a stay. See Slip Track Sys., Inc. v. Metal Lite, Inc., 159 F.3d 1337, 1338-40
                                            5   (Fed. Cir. 1998) (reversing stay of district court litigation where patent owner could
                                            6   defend the priority of its invention only in district court and not in parallel USPTO
                                            7   reexamination proceeding). The differences in the forums’ discovery standards at
                                            8   least raise the possibility that DivX will suffer prejudice is this case is stayed.
                                            9        In an obviousness analysis, “objective considerations of non-obviousness must
                                           10   be considered in every case.” WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1328 (Fed.
R OBINS K APLAN LLP




                                           11   Cir. 2016) (emphasis original). Netflix has asserted obviousness under § 103
            A TTORNEYS A T L AW




                                           12   against all the DivX claims challenged in IPR. 5
                          L OS A NGELES




                                           13        Unlike this Court, the PTAB does not, however, allow routine discovery into
                                           14   objective considerations of non-obviousness. 37 C.F.R. § 42.51(b)(1) (enumerating
                                           15   “Routine discovery” categories). To obtain discovery over the producing party’s
                                           16   objection, the patent owner “must show that such additional discovery is in the
                                           17   interests of justice.” 37 C.F.R. § 42.51(b)(2). The “interests of justice” impose a
                                           18   higher standard than relevance and admissibility. Garmin Int’l, Inc. v. Cuozzo
                                           19   Speed Techs. LLC, IPR2012-00001, Paper No. 26, at 6-7 (PTAB Mar. 5, 2013)
                                           20   (denying Patent Owner’s motion for additional discovery to rebut obviousness).
                                           21        The PTAB, therefore, may not afford DivX a full and fair opportunity to
                                           22   develop its case for objective considerations of non-obviousness. Indeed, the PTAB
                                           23   has made explicit that “in inter partes review, discovery is limited as compared to
                                           24   that available in district court litigation.” Id. at 5.
                                           25        In contrast, discovery under the Federal Rules will allow DivX a fair
                                           26
                                           27   5
                                                 Netflix asserted anticipation against ’651 claims 1, 17, and 18, but the PTAB
                                           28   declined to institute on that ground.
                                                                                             21          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                                  DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 28 of 33 Page ID
                                                                           #:2560


                                            1   opportunity to fully develop its case here. Netflix is the world’s largest video
                                            2   streaming provider, and it has adopted each of DivX’s video streaming and security
                                            3   inventions, as DivX set forth in detail in more than 1,000 pages of infringement
                                            4   contentions. Fahrenkrog Decl. ¶ 14. It very likely possesses documents explaining
                                            5   why it adopted the technologies that practice DivX’s inventions, and those
                                            6   documents will bear directly on objective considerations of non-obviousness. DivX
                                            7   requested discovery about objective considerations immediately after the parties
                                            8   began their Rule 26(f) negotiations on December 20, 2019. Id. ¶ 13.
                                            9        DivX will present its own evidence of objective considerations of non-
                                           10   obviousness, for example, based on the success of its own products incorporating
R OBINS K APLAN LLP




                                           11   the claimed inventions. To present a complete picture, however, DivX should have
            A TTORNEYS A T L AW




                                           12   the opportunity to also present evidence from Netflix, which has enjoyed
                          L OS A NGELES




                                           13   tremendous (and growing) success from the use of DivX’s inventions.
                                           14        The most discovery on objective considerations that the PTAB has allowed, to
                                           15   DivX’s knowledge, extends only to testimony and exhibits already presented by the
                                           16   IPR petitioner in underlying litigation. Taylor Made Golf Co., Inc. v. Parsons
                                           17   Xtreme Golf, LLC, IPR2018-00675, Paper No. 35 (PTAB Dec. 20, 2018) (granting
                                           18   patent owner’s motion for additional discovery). In short, because Netflix has
                                           19   produced only a few documents in litigation, if the Court stays the case, DivX
                                           20   likely cannot get them in the PTAB.
                                           21        The potential that the PTAB’s limited discovery rules will inhibit DivX’s
                                           22   discovery of evidence demonstrating objective considerations at least indicates “a
                                           23   ‘fair possibility’ that the stay will ‘work damage’” and cause damage, unfairness,
                                           24   and prejudice to DivX by at the least allowing Netflix a tactical advantage and by
                                           25   potentially entirely denying DivX its day in Court on this issue. Dependable, 498
                                           26   F.3d at 1066 (quoting Landis, 299 U.S. at 255).
                                           27
                                           28
                                                                                          22          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                               DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 29 of 33 Page ID
                                                                           #:2561


                                            1             3.    Netflix Will Not Suffer Any Hardship from Proceeding with
                                            2                   Litigation and IPR in Parallel.
                                            3        Netflix has not identified any hardship from proceeding with this litigation in
                                            4   parallel with IPR. Landis and Dependable demand some showing of hardship to
                                            5   Netflix to offset the potential damage, unfairness, and prejudice that DivX could
                                            6   experience as a result of delaying its infringement claim. Landis, 299 U.S. at 255;
                                            7   Dependable, 498 F.3d at 1066. Netflix has offered none. Indeed, Netflix’s business
                                            8   has experienced record growth over the last quarter, reporting 15.8 million new
                                            9   subscribers6—it has the resources to litigate this case on the Court’s current
                                           10   schedule. Netflix has chosen to multiply the proceedings, and the mere obligation to
R OBINS K APLAN LLP




                                           11   defend against a claim in the federal courts in parallel with another proceeding is
            A TTORNEYS A T L AW




                                           12   not hardship. Lockyer, 398 F.3d at 1112.
                          L OS A NGELES




                                           13                                         *    *       *
                                           14        Balancing the potential for prejudice to DivX against the absence of any
                                           15   hardship to Netflix, “the fairest course for the parties” (Leyva, 593 F.2d at 863) and
                                           16   an “even balance” of “competing interests” (Landis, 299 U.S. at 254-55)
                                           17   demonstrate that DivX’s infringement claims should proceed without a stay.
                                           18   V.   THE TOTALITY OF THE CIRCUMSTANCES WEIGHS AGAINST A
                                           19        STAY.
                                           20        The totality of the circumstances and an “even balance” of “competing
                                           21   interests” does not support a stay.
                                           22        • The stage of the case weighs against a stay. The Court and the parties have
                                           23           established claim construction and trial dates. Netflix never said anything
                                           24           about staying the case, and it filed the majority of its petitions at the end of
                                           25           the statutory period, after the parties and Court agreed on the schedule.
                                           26
                                           27   6
                                                 See https://www.bloomberg.com/news/articles/2020-04-21/netflix-adds-almost-
                                           28   16-million-subscribers-crushing-estimates.
                                                                                           23          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                                DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 30 of 33 Page ID
                                                                           #:2562


                                            1          Significant work has occurred in DivX’s preparation of infringement
                                            2          contentions. Concrete simplification has occurred through DivX’s selection
                                            3          of 30 claims for claim construction and trial. More streamlining and
                                            4          simplification will occur in the coming weeks through claim construction
                                            5          exchanges and filings. Work remains, but a plan is in place. This factor
                                            6          weighs against a stay.
                                            7       • The potential for simplification is speculative and doubtful, and it weighs
                                            8          against a stay. IPR has not been instituted on six of Netflix’s seven
                                            9          petitions. Statistics show that 68.6% of IPR petitions resolved on the merits
                                           10          at institution or final written decisions result in challenged patents emerging
R OBINS K APLAN LLP




                                           11          with claims upheld. And at a minimum, claims from three of DivX’s eight
            A TTORNEYS A T L AW




                                           12          asserted patents will remain for claim construction and trial because Netflix
                          L OS A NGELES




                                           13          has not challenged them in IPR. These clams account for 9 of the 30 claims
                                           14          DivX has selected going forward. Speculation that contradicts statistics
                                           15          cannot weigh in favor of a stay. The established case plan and schedule
                                           16          here present a far more concrete likelihood of comprehensive simplification
                                           17          and resolution of this matter, as demonstrated for example by DivX’s claim
                                           18          selections. For this reason, the PTAB has discretion to deny institution of
                                           19          IPR based on the Court’s schedule and trial date.
                                           20       • The potential for damage, unfairness, and prejudice to DivX weighs
                                           21          against a stay. Differing discovery standards in the PTAB may not allow
                                           22          DivX access to evidence of objective considerations of non-obviousness
                                           23          that it could obtain from Netflix under the Rules in this Court. If Netflix
                                           24          prevails in IPR, this discrepancy could put DivX entirely out of Court on
                                           25          this critical issue. DivX has observed some indication that delay of its
                                           26          infringement claims may affect its ability to conduct its technology
                                           27          licensing business.
                                           28
                                                                                         24          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                              DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 31 of 33 Page ID
                                                                           #:2563


                                            1        • The absence of any hardship or inequity to Netflix weighs against a stay.
                                            2           Defending a claim is not hardship. Netflix has not offered anything else to
                                            3           offset the potential damage to DivX from a stay. It would be fundamentally
                                            4           unfair to impede DivX’s first-filed infringement claims simply because
                                            5           Netflix has chosen to multiply proceedings.
                                            6        DivX, therefore, respectfully requests that the Court deny Netflix’s motion to
                                            7   stay and allow DivX’s case to proceed on the established schedule. In the alternative,
                                            8   DivX requests the opportunity to proceed with those patents and claims that Netflix
                                            9   has not challenged in IPR. If oral argument will assist the Court, DivX will appear
                                           10   through whatever medium (telephone, video) the Court prefers.
R OBINS K APLAN LLP




                                           11
            A TTORNEYS A T L AW




                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                         25          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                              DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 32 of 33 Page ID
                                                                           #:2564


                                            1   Dated: April 27, 2020            Respectfully submitted,
                                            2
                                            3                                    ROBINS KAPLAN LLP

                                            4
                                                                                 By: s/ Aaron R. Fahrenkrog
                                            5                                        Aaron R. Fahrenkrog
                                            6
                                                                                 Roman M. Silberfeld, SBN 62783
                                            7                                    RSilberfeld@RobinsKaplan.com
                                            8                                    Daniel L. Allender, SBN 264651
                                                                                 DAllender@RobinsKaplan.com
                                            9                                    ROBINS KAPLAN LLP
                                           10                                    2049 Century Park East, Suite 3400
                                                                                 Los Angeles, CA 90067
R OBINS K APLAN LLP




                                           11                                    Telephone: (310) 552-0130
            A TTORNEYS A T L AW




                                           12                                    Facsimile: (310) 229-5800
                          L OS A NGELES




                                           13                                    Christopher A. Seidl (pro hac vice)
                                           14                                    CSeidl@RobinsKaplan.com
                                                                                 Aaron R. Fahrenkrog (pro hac vice)
                                           15                                    AFahrenkrog@RobinsKaplan.com
                                           16                                    Bryan J. Mechell (pro hac vice)
                                                                                 BMechell@RobinsKaplan.com
                                           17                                    William E. Manske (pro hac vice)
                                           18                                    WManske@RobinsKaplan.com
                                                                                 Shui Li (pro hac vice)
                                           19                                    SLi@RobinsKaplan.com
                                           20                                    Emily J. Tremblay (pro hac vice)
                                                                                 ETremblay@RobinsKaplan.com
                                           21                                    Rajin Singh Olson (pro hac vice)
                                           22                                    ROlson@RobinsKaplan.com
                                                                                 Mary Pheng (pro hac vice)
                                           23                                    MPheng@RobinsKaplan.com
                                           24                                    ROBINS KAPLAN LLP
                                                                                 800 LaSalle Avenue, Suite 2800
                                           25                                    Minneapolis, MN 55402
                                           26                                    Telephone: (612) 349-8500
                                                                                 Facsimile: (612) 339-4181
                                           27
                                           28                                    Christine Yun Sauer, SBN 314307
                                                                                    26          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                         DIVX’S RESPONSE TO MOTION TO STAY
                                          Case 2:19-cv-01602-PSG-DFM Document 102 Filed 04/27/20 Page 33 of 33 Page ID
                                                                           #:2565


                                            1                                    CYunSauer@RobinsKaplan.com
                                            2                                    ROBINS KAPLAN LLP
                                                                                 2440 West El Camino Real, Suite 100
                                            3                                    Mountain View, CA 94040
                                            4                                    Telephone: (650) 784-4040
                                                                                 Facsimile: (650) 784-4041
                                            5
                                            6                                    David M. Stein, SBN 198256
                                                                                 dstein@ggtriallaw.com
                                            7                                    GREENBERG GROSS LLP
                                            8                                    650 Town Center Drive, Suite 1700
                                                                                 Costa Mesa, CA 92626
                                            9                                    Telephone: (949) 383-2800
                                           10                                    Facsimile: (949) 383-2801
R OBINS K APLAN LLP




                                           11                                    ATTORNEYS FOR PLAINTIFF
            A TTORNEYS A T L AW




                                                                                 DIVX, LLC
                                           12
                          L OS A NGELES




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                    27          Case No. 2:19-cv-1602 (PSG)(DFMx)
                                                                                         DIVX’S RESPONSE TO MOTION TO STAY
